Plaintiff’s objections to items 3 and 6 in the demand for bill of particulars should have been made by motion to modify the demand and should not have awaited a motion to preclude. We are not satisfied that plaintiff’s delay in complying with the demand has been altogether excusable, but we think under all the circumstances that the order of preclusion was not provident. The order appealed from is unanimously reversed, without costs, on condition that plaintiff serve his bill of particulars within ten days from the entry of the order hereon; otherwise the order is affirmed. Settle order on notice. Present — Glennon, Dore, Cohn, Peck and Van Voorhis, JJ.